DETAILED ACTION
	This Office action details a non-final action on the merits for the above referenced application No.  Claims 1, and 9-15 are pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 13 Sep. 2022 has been entered.
 
Status of Claims
	Claim 1 is amended.  Claims 9-15 are withdrawn.

Response to Amendment
	The amendments filed on 13 Sep. 2022 have been entered.

Response to Arguments
	In view of Applicants amendments, the rejection of claim 1 under 35 USC 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter is withdrawn.
	In view of Applicants amendments, the rejection of claims 6-8 under 35 USC 112(d) as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends is withdrawn.
	In view of Applicants amendments, the rejection of claims 1-2, 6-8, and 18 under 35 USC 103 as being unpatentable over Mayenfels (Dissertation-English translation; published 2012), in view of Werner et al. (EP 670159 A1-English translation; published 2012) and Theisinger et al. (US 2013/0046014 A1; filed 16 May 2011) is withdrawn.

New Grounds of Rejection
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 1 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The specification as originally filed does not provide support for the limitation of wherein the density of an oil phase consisting of the mid-chain triglyceride (MCT) and semifluorinated compound ranges from greater than 0.9 g/cm3 to 1.2 g/cm3 together with oil in water emulsion further comprising components c), d), e), f) and g).  In the response filed on 13 Sep. 2022, Applicants have pointed to [0097] and Fig. 1C to give support for the amendments.  However, [0097] only teaches a preferred embodiment of the invention.  In particular, the density of the mixture consisting of triglyceride b) which is preferably MCT, and semifluorinated compound, ranges between 0.9 to 1.1 g/cm3.  Fig. 1C shows the results of the density measurement of different mixtures of binary MCT and F6H8.  Neither [0097] nor Fig. 1C support that an oil phase of the claimed oil in water emulsion further consisting essentially of components c), d), e), f), and g) would consist of MCT and semifluorinated compound with a density ranging from 0.9 g/cm3 to 1.2 g/cm3.


The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph
:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  In the present instance, claim 1 recites that the emulsion is a contrast agent or a contrast enhancing agent in the diagnostic detection of inflammatory pathological conditions using MR imaging or wherein the contrast enhancement agent or contrast agent is for diagnostic detection…. or wherein the contrast enhancement agent or contrast agent is for diagnostic detection…. or wherein the contrast enhancement agent or contrast agent is for diagnostic detection.  These limitations are in the alternative and so the limitation of “the contrast enhancement agent or contrast agent is” is indefinite (lacks antecedent basis) in the case where the first above alternative limitation is not met. 
In addition, claim 1 recites that a density of an oil phase consisting of the mid-chain triglyceride (MCT) and semifluorinated compound ranges from greater than 0.9 g/cm3 to 1.2 g/cm3.  This limitation is indefinite because it is not clear what oil phase consisting of MCT and semifluorinated compound the limitation is referring to.  Claim 1 is directed to an oil in water emulsion consisting essentially of a) a semifluorinated compound and b) a triglyceride but also includes c) an emulsifier, d) an antioxidant, e) a tonicity agent, f) a co-emulsifier, and g) pH adjusting agent.  The emulsion is homogeneous.  It is not clear that an oil phase would consist of MCT and semi-fluorinated compound since some of the other components are hydrophobic and may partition into an oil phase. 

A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). 
In the present instance, claim 1 recites the broad recitation a semifluorinated compound of formula I: CF3-(CF2)x-(CH2)y-CH3 (I) wherein x is an integer ranging from 1 to 8 and y is an integer ranging from 2 to 10, and the claim also recites the semifluorinated compound is perfluorohexyloctane (F6H8) which is the narrower statement of the range/limitation. 
In the present instance, claim 1 recites the broad recitation a triglyceride which is miscible with the semifluorinated compound at 20oC, and the claim also recites that the triglyceride is a MCT which is the narrower statement of the range/limitation. 
The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mayenfels (Dissertation-English translation; published 2012), in view of Werner et al. (EP 670159 A1-English translation; published 2012) and Theisinger et al. (US 2013/0046014 A1; filed 16 May 2021).

Mayenfels teaches that during these examinations pefluorohexyloctane (F6H8) was identified as suitable (see pg. 197).  Mayenfels teaches representation of inflammatory processes using 1H/19F-MRI.  The 1H imaging enables an anatomical illustration of the organism, while the 19F images the accumulation of PFCE at the sites of inflammation (see pg. 31).  Mayenfels teaches that depending on the phase an emulsion can be chosen between oil in water and water in oil emulsion (see pg. 34).  Mayenfels disclose lipoid S75 (glycolipids are present in the amount ranging from 10 wt% to 28 wt% based on the total weight of the phospholipids and glycolipids).  Since S75 is more efficient than the E80S with regard to stabilization of the fluorocarbon nanoemulsions, this phospholipid is preferably referred to an emulsifier used (see pgs. 38-39).  Mayenfels teaches F6H8 lipoid S75 nanoemulsions (see tab. 4-1; tab. 4-3).  Mayenfels teaches that for stabilization and better compatibility, the hydrophilic phases are often used auxiliaries for adjusting pH and the tonicity to physiological conditions (see pg. 40).  Mayenfels teaches that NaCl is often used in emulsions or similar isotonic additives glycerol used (tonicity agent) (see pg. 37).  Mayenfels teaches NaOH (pH adjusting agent)(see pgs. 66, 73).  Mayenfels teaches that in order to make the emulsifier more available, this can, for example be solubilized by the addition of bile salts such as sodium cholate (see pg. 86).  Mayenfels teaches the storage stability of nanoemulsions: preparation, F6H8-NE; FC [%m/m], (S75[%m/m]), 20(1.2;2.5); storage conditions 2-8oC, 37oC, storage period 120d) (see table 3-1).  Mayenfels teaches that the extrusion preparation of F6H8 (20% m/m) and S75 (1.2%m/m) when using a membrane pore of 600 nm has a hydrodynamic diameter of 208 nm (see pg. 130; table 4-1).  The emulsifiability of further semi- and perfluorocarbons are being investigated as potential 19F-MRI contrast agents (emulsion is a contrast agent in the diagnostic detection of inflammatory pathological conditions using MRI imaging, wherein the emulsion is homogeneous and is capable of being administered parenterally).  The processing of F6H8 is possible (see pg. 145; table 4-3).  Mayenfels teaches the influence of the mass fraction of fluorocarbon and emulsifier.  S75 is made with mass fractions of 0.4 to 6.0% (wherein the emulsifier is present in the range of 0.5 wt% to 5 wt%)(see pg. 147).  The evaluation shows that with an increasing ratio of fluorous phase to emulsifier the particle diameter increases, the width size distribution decreases (see pg. 152).  Mayenfels teaches suppressing oxidation (see pg. 97).  Mayenfels teaches intravenous administration (see pg. 217).
	Mayenfels et al. do not disclose an oil in water emulsion further comprising a mid chain triglyceride (MCT), wherein the weight ratio of the semifluorinated compound a) to the triglyceride b) ranges from 1:2 to 1:0.2 further wherein the total combined amount of the semifluorinated compounds and the triglyceride b) in the oil in water emulsion ranges from about 18 wt% to 22 wt% based on the total weight of the oil in water emulsion.  Mayenfels does not further teach an antioxidant consisting of alpha-tocopherol. Mayenfels does not disclose that the density of an oil phase consisting of the mid-chain triglyceride (MCT) and semifluorinated compound ranges from greater than 0.9 g/cm3 to 1.2 g/cm3.
	Theisinger et al. disclose example 6 where 0.075 mg of tafluprost and 20 mg of alpha-tocopherol were dissolved in a 5 mL solution of ethanol and medium chain triglycerides (10 wt%) in F6H8.  Theisinger et al. teach that useful oily excipients which may be used in combination with one or more SFA’s is MCT (see [0057]).  Surfactants may be in mixtures of two or more (see [0061]).  Theisinger et al. teach that a pharmaceutical composition is a composition comprising a diagnostic agent in combination with at least one pharmaceutical excipient (see [0029]).  Theisinger et al. teach that the antioxidant is preferably alpha-tocopherol (see [0095]).
	Werner et al. teach fluorocarbon containing oil emulsions (see title).  Werner et al. teach emulsifier-containing aqueous emulsions of oils which additionally contain a compound of formula I (RF)x-RH (see pg. 2).  Werner et al. teach that it has been found that the fluorophilic-lipophilic compound in combination with the oils used according to the invention results in very stable emulsions, even when the compound of formula I is used not only in minor amounts, but based on the non-aqueous portions of the emulsion is present as the main component.  The proportion of water depends on the type of emulsion (water in oil or oil in water) as well as the amount of emulsifier.  The compound of the formula I, based on the weight, is usually present in excess of the emulsified substances.  Preferred emulsions contain 5 to 45% by weight, particular 10 to 40% by weight, of oil, based on the sum of oil and compound of formula I (see pg. 4).  A diagnostic agent can be added to the emulsion (see pg. 6).  The emulsions according to the invention are very stable.  Decisive for this is the more or less great miscibility of the compound of formula I with the oil with the participation of the emulsifier (see pg. 6).  Werner et al. teach example 1 where 30 g 1H perfluorooctane and 3.5 g soybean oil are mixed intensively at room temperature and supplemented with a 9% aqueous phospholipid solution to a volume of 50 mL.  Werner et al. teach example 2 where 8 g of fluorooctylethylene oligomer and 3 g of coconut oil are added with stirring with a 5% aqueous soy lecithin dispersion to a volume of 50.  Subsequent homogenization gives a 16% oil in water emulsion with particles sizes of 120 nm (see pg. 8).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the composition of Mayenfels (emulsion consisting essentially of F6H8, S75 in the amount ranging from 0.4 to 6.0%, a tonicity agent such as glycerol, co-emulsifier such a sodium cholate, and a pH adjusting agent, wherein the emulsion is a contrast agent for MRI imaging and wherein the elusion is homogenous and capable of being administered parenterally) by adding MCT as a F6H8 miscible triglyceride oil in order to form an oil in water emulsion as taught by Werner et al. because it would have been expected to advantageously enable a very stable emulsion advantageously using an oil with great miscibility of the F6H8 with the participation of the emulsifier.  The weight ratio of the F6H8 to the MCT is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  See MPEP 2144.05.II.  A person of ordinary skill in the art would have arrived at a weight ratio ranging from 1:2 to 1:02 in order to achieve optimal miscibility of the F6H8 in the emulsion.  The combined amount of the semi-fluorinated compound and the triglyceride in the oil in water emulsion is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person ordinary skill in the art would have arrived at a range from about 18 wt% to 22 wt% based on the total weight of the oil in water emulsion in order to optimal 19F-MRI signal along with optimal stability.  The density of an oil phase consisting of the mid-chain triglyceride (MCT) and semifluorinated compound is dependent on the F6H8 wt. % in a mixture of MCT and F6H8.  A total combined amount of semifluorinated compound a) and triglyceride b) ranging from about 18 wt% to 22 wt% results in a density of >0.9 and <1.2.  See instant Fig. 1C.  The amount of emulsifier present is a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at an amount ranging from 0.5 wt% to 5 wt% based on the total weight of the oil in water emulsion in arrive an optimal particles size.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to further modify the composition of Mayenfels by adding alpha-tocopherol as anti-oxidant as taught by Theisinger et al. because it would have been expected to advantageously suppress oxidation thereby leading to greater shelf-life.


Applicants Arguments
	Mayenfels teaches that perfluorocarbons are not miscible with either hydrophilic or lipophilic substances due to their pronounced fluorophilicity.  This would prevent one skilled in the art from pursuing the emulsion of the pending claims based on the teachings of Mayenfels.  Mayenfels fails to disclose a semifluorinated compound according to the pending claims.  The embodiment on pg 147 of Mayenfels as disclosing the emulsifier is present in the amount ranging from 0.5 wt% to 5 wt% based on the total weight of the oil in water emulsion is actually a table that measures the influence of emulsifier on particle size utilizing amounts of F6H8 from 20 to 40 w/w%.  Claim 1 requires that the semifluorinated compound a) and triglyceride b) are present in the oil in water emulsion in a weight from 18 wt% to 22 wt% based on the total weight of the oil in water emulsion.  This would allow 2 wt% or less of triglyceride in the asserted embodiment of Mayenfels (22 wt% (max of claim 1)-20 wt% from Mayenfels suitable for use with 0.5 to 5 wt% emulsifier).  An asserted combination of 2 wt % triglyceride and 20 wt% F6H8 would fail to fulfill the weight ratio of claim 1 as the weight ratio of the asserted combination of Mayenfels would result in a max weight ratio of semifluorinated compound to the triglyceride of 1: 0.9.  Mayenfels alone or in combination fails to disclose a both the weight ratio and weight percentage of the semifluorinated compound and triglyceride.  It is clear that density and the ratio of component a) to b) necessary to achieve such a density is not trivial and surprisingly exhibits improved stability as well as reduced coalescence and sedimentation.  Theisinger utilizes the semifluorinated alkane is the solvent of the formulation such that the semifluorinated alkane is present in large excess.  Werner fails to disclose any medium chain triglycerides.  Werner fails to disclose any MCTs according to the pending claim, it is clear that it is to increase the ratio of the compound of formula I to oil, which fails to cure the deficiencies of Mayenfels above.

Applicant's arguments filed 13 Sep. 2022 have been fully considered but they are not persuasive. Theisinger teaches that F6H8 is miscible with MCTs.  Mayenfels teaches that F6H8 refers to perfluorohexyloctane.  Mayenfels teaches and motivates combining semifluorocarbons with triglyceride oils to form oil in water emulsions. One cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986). Mayenfels teaches a base composition for use as a contrast agent in the detection of inflammatory conditions using MR imaging the composition comprising F6H8 and lipoid S75 (phospholiopids and glycolipids ranging from 10 wt% to 28 wt%) wherein the emulsifier is in the amount of 5 wt%.  The lipoid S75 is neither the semifluorinated compound nor the triglyceride.  The limitation of wherein the semifluorinated compound and the triglyceride in the oil in water emulsion ranges from 18 wt% to 22 wt% based on the total weight of the oil in water emulsion does not include the emulsifier in the range.  Mayenfels teaches and further motivates the base composition further comprising a tonifying agent, such as glycerol, a co-emulsifier, such as sodium cholate, and pH adjusting agent such as NaOH.  Mayenfels’ base composition is homogeneous and capable of being administered parenterally.  
The claimed invention supplemented Mayenfels base composition merely by adding MCT triglyceride oil such that the weight ratio of the F6H8 to the MCT triglyceride oil ranges from 1:2 to 1:0.2 and wherein the total combined amount of the F6H8 ranges from 18 wt% to 22 wt%. This enabled a semifluorocarbon emulsion with high storage stability suitable for the diagnostic detection of inflammatory pathological conditions using MR imaging.
However this is an application of the technique taught by Werner who teaches the combination of semifluorocarbons of formula (RF)x-RH (I) with triglyceride oils to form oil in water emulsions.  Werner found that the combination of the semifluorocarbon with triglyceride oils advantageously resulted in very stable emulsions.  Werner teaches that the emulsions can contain 5 to 40% by weight of oil based on the sum of the oil and semifluorocarbon.  At example 2, Werner combined 8 g of semifluorocarbon with 3 g of oil to give a weight ratio of semifluorocarbon to triglyceride of about 1:0.37.  Subsequent homogenation gives a 16% oil in water emulsion (about 18%) with particle sizes of 120 nm.
The basic technique of combining semifluorocarbons of formula (RF)x-RH (I), such as F6H8, with triglyceride oils, such as MCT, yielded no more than a predictable outcome which one of ordinary skill in the art would have expected to achieve with this combination.  It would have been obvious to a person of ordinary skill in the art before the effective filing date to modify the Mayefels’ base composition by further adding MCT as the F6H8 miscible triglyceride oil because it would have been expected to advantageously enable a very stable emulsion suitable for use in the diagnostic detection of inflammatory pathological conditions using MR imaging.  The amount of F6H8 in the emulsion is indeed a result effective variable that a person of ordinary skill in the art would have been motivated to optimize at the time of invention.  A person of ordinary skill in the art would have arrived at amount of F6H8 that is compatible with achieving MR detection while maintaining optimal particle stability in the oil in water emulsion.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN R DONOHUE whose telephone number is (571)270-7441.  The examiner can normally be reached on Monday - Friday, 8:00 - 5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Hartley can be reached on (571)272-0616.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Michael G. Hartley/Supervisory Patent Examiner, Art Unit 1618                                                                                                                                                                                                        
/SEAN R. DONOHUE/
Examiner, Art Unit 1618